Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered. 
Claims 1, 3, and 4 are pending and being examined. No claims are amended.

Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1 and 3 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (Int. J. Clinical Experimental Medicine, 2016, 9:8529-8535), as evidenced by HuProt Human Proteome Microarray v3.0 and HuProt Human Proteome Microarray v3.1 brochures, and as evidenced by CDI Labs clone collection search of TFNRSF25 protein and of AP2M1 protein. 
	Shi et al teach a composition of matter comprising a serum sample obtained from cancer patients, including melanoma who was not treated with a checkpoint inhibitor, that was contacted with a HuProt Human Proteome Microarray containing over 19,000 proteins (abstract; Materials and Methods); the composition further comprising fluorescently labeled secondary antibodies to detect bound autoantibodies then scanned (Materials and Methods; p. 8534, col. 2).
	As evidenced by HuProt Human Proteome Microarray v3.0 brochure, the HuProt Human Proteome Microarray v3.0 contains over 19,000 proteins (2nd page “Resequenced Content and Expression”) as described by Shi et al. Therefore it is reasonably expected that Shi et al utilized the HuProt Human Proteome Microarray v3.0.
As evidenced by HuProt Human Proteome Microarray v3.1 brochure, Shi et al is cited as a reference utilizing the HuProt Human Proteome Microarray (1st column in HuProt™ Human Proteome Microarray Literature Citations).
As evidenced by CDI Labs clone collection search of HuProt arrays with TFNRSF25 protein, HuProt Human Proteome Microarray v3.0 comprises TFNRSF25 protein, therefore the HuProt Human Proteome Microarray v3.0 utilized by Shi et al would necessarily comprise autoantibodies bound to the array when present in the sample. 
As evidenced by CDI Labs clone collection search of HuProt arrays with AP2M1 protein of instant Table 1, HuProt Human Proteome Microarray v3.0 comprises AP2M1 protein, therefore the HuProt Human Proteome Microarray v3.0 utilized by Shi et al would necessarily comprise a plurality of proteins attached to the microarray substrate selected from instant Table 1.

Response to Arguments
3.	Applicants argue that they disagree with the rejection and that each and every element of the claims is not taught by the cited references.
	The arguments have been considered but are not persuasive. Applicants have not presented any specific arguments against the rejection and references to support their assertion that the prior art does not teach every claim limitation. Shi et al teaches all of the claim limitations for the reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 and 4 remain rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (Int. J. Clinical Experimental Medicine, 2016, 9:8529-8535), as evidenced by HuProt Human Proteome Microarray v3.0 and HuProt Human Proteome Microarray v3.1 brochures and as evidenced by CDI Labs clone collection search of TFNRSF25 protein and of AP2M1 protein; in view of Chung et al (Journal of Breast Cancer, March 2018, 21:87-90).
	Shi et al teach a composition of matter comprising a serum sample obtained from cancer patients, including melanoma, that was contacted with a HuProt Human Proteome Microarray containing over 19,000 proteins (abstract; Materials and Methods); the composition further comprising fluorescently labeled secondary antibodies to detect bound autoantibodies then scanned (Materials and Methods; p. 8534, col. 2). Shi et al teach utilizing the array to identify different expression patterns of autoantibodies in cancer compared to normal subjects (abstract).
	As evidenced by HuProt Human Proteome Microarray v3.0 brochure, the HuProt Human Proteome Microarray v3.0 contains over 19,000 proteins (2nd page “Resequenced Content and Expression”) as described by Shi et al. Therefore it is reasonably expected that Shi et al utilized the HuProt Human Proteome Microarray v3.0.
As evidenced by HuProt Human Proteome Microarray v3.1 brochure, Shi et al is cited as a reference utilizing the HuProt Human Proteome Microarray (1st column in HuProt™ Human Proteome Microarray Literature Citations).
As evidenced by CDI Labs clone collection search of HuProt arrays with TFNRSF25 protein, HuProt Human Proteome Microarray v3.0 and v2.0 comprise TFNRSF25 protein, therefore the HuProt Human Proteome Microarray v3.0 and v2.0 utilized by Shi et al or Chung et al would necessarily comprise autoantibodies bound to the array when present in the sample. 
As evidenced by CDI Labs clone collection search of HuProt arrays with AP2M1 protein of instant Table 1, HuProt Human Proteome Microarray v3.0 and v2.0 comprises AP2M1 protein, therefore the HuProt Human Proteome Microarray v3.0 and v2.0 utilized by Shi et al or Chung et al would necessarily comprise a plurality of proteins attached to the microarray substrate selected from instant Table 1.

Not previously treated with checkpoint inhibitors:
Although Shi et al do not explicitly teach the cancer patients were not previously treated with a checkpoint inhibitor, Shi et al makes no mention of checkpoint inhibitors.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to contact serum from cancer patients not previously treated with checkpoint inhibitors with the microarray. One would have been motivated to in order to determine differential autoantibody expression in cancer versus normal serum samples as taught by Shi et al regardless of prior treatment. One of ordinary skill in the art would have a reasonable expectation of success contacting cancer patient serum that is not previously treated with checkpoint inhibitor with the microarray given Shi et al demonstrate successfully doing so regardless of prior treatment status.
Utilizing HuProt Human Proteome Microarray v2.0
Shi et al do not teach which HuProt Human Proteome Microarray they used, even though they describe the microarray as comprising over 19,000 proteins, which matches the known description of HuProt Human Proteome Microarray v3.0 by the CDI brochure for the reasons stated above. 
Chung et al teach a composition of matter comprising a serum sample obtained from a cancer patient, and contacting the serum sample with HuProt Human Proteome Microarray v2.0, CDI Labs; the composition further comprising fluorescently labeled anti-human IgG antibodies to detect bound autoantibodies to the array (abstract; p. 87, col. 2 to p. 88, col. 2; Figure 1). Chung et al teach utilizing the array to identify different expression patterns of autoantibodies in cancer compared to normal subjects (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the HuProt Human Proteome Microarray v2.0 of Chung et al in the method of Shi et al. One would have been motivated to in order to employ a HuProt Human Proteome Microarray and identify different expression patterns of autoantibodies in cancer compared to normal subjects, as taught by both references. One of ordinary skill in the art would have a reasonable expectation of success utilizing HuProt Human Proteome Microarray v2.0 in the method of Shi et al given it is commercially available and demonstrated as successfully employed to detect autoantibodies in the method of Chung et al.
Autoantibodies bound to TNFRSF25 protein spot on the array:
Although Shi et al teach contacting biological samples to the array to detect autoantibodies bound to the proteins on the commercially available protein array and utilizing detectably labeled antibodies abound to the autoantibodies, Shi et al do not teach their method resulted in detect autoantibodies bound to TNFRSF25. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect autoantibodies bound to the TNFRSF25 spot in the protein array if or when present in the sample of Shi. One would have been motivated to in order to determine differential autoantibody expression in cancer versus normal serum samples as taught by Shi et al, and because Shi et al and Chung et al explicitly teach utilizing the protein array to detect autoantibodies that bind to it. One of ordinary skill in the art would have a reasonable expectation of success detecting autoantibodies bound to the TNFRSF25 spot in the commercially available array, given Shi et al and Chung et al demonstrate the protein array successfully detects autoantibodies bound to the protein spots on the commercially available array when present in samples.

Response to Arguments
5.	Applicants argue that the cited references do not establish a prima facie case of obviousness because the references do not teach or suggest the features recited in claim 1 or its dependent claims.
	The arguments have been considered but are not persuasive. Applicants have not presented any specific arguments against the rejection and references to support their assertion that the prior art does not teach or suggest every claim limitation. The cited prior art of record teaches and renders obvious all of the claim limitations for the reasons of record.

6.	Conclusion: No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Laura B Goddard/Primary Examiner, Art Unit 1642